Filed 6/30/22 Marriage of Corvese and Pytel CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re the Marriage of TAMARA AND
 ANTHONY PYTEL.

 TAMARA LUCILE CORVESE,
                                                                         E074266
          Respondent,
                                                                         (Super.Ct.No. IND1700154)
 v.
                                                                         OPINION
 ANTHONY MICHAEL PYTEL,

          Appellant.




         APPEAL from the Superior Court of Riverside County. Kristi Hester, Temporary

Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         La Quinta Law Group and Timothy L. Ewanyshyn for Appellant.

         Westover Law Group and Andrew L. Westover for Respondent.




                                                             1
       Anthony Pytel appeals from a judgment entered after his divorce trial. He argues

the evidence doesn’t support the finding that he freely and voluntarily transmuted, or

changed the character of, the family residence from his separate property to community

property. Specifically, he claims his ex-wife failed to rebut the presumption of undue

influence that accompanies an interspousal transaction that disadvantages one spouse and

advantages the other. We conclude the record sufficiently supports the characterization of

the residence as community property and affirm.

                                             I

                                         FACTS

       Tamara Corvese and Anthony Pytel were married for 19 years and raised two

children together—a son and a daughter, who are now adults. During the marriage,

Tamara took care of the children and managed the household while Anthony, the sole

income-earner, managed all the financial decisions for the family.

       Among the many issues the couple disputed during their divorce was the status of

the family residence, which occupies two lots on Lingo Lane in Palm Desert (one lot

contains the residence; the other a swimming pool). Tamara listed the residence as

community property in her divorce petition; Anthony listed it as his separate property in

his response.

       The Lingo Lane residence has been in Anthony’s family since the late 1960s,

when his father purchased it after returning home from the Vietnam War. Tamara and

Anthony were married in 1997. The following year, Anthony’s parents helped the couple


                                            2
purchase their first home by obtaining a veteran’s loan. For the approximately five years

the couple lived in their first home, they paid the mortgage payments on the loan, and

Anthony owned the property with his parents as tenants in common.

       On November 25, 2002, Anthony’s parents transferred ownership of the Lingo

Lane residence to their son. The deed granted title to Anthony, “a married man,” as his

“sole and separate” property. Two days later, on November 27, 2002, Anthony executed

a notarized promissory note agreeing to pay his parents a total of $144,200 at a rate of

$600 a month for 30 years, at an interest rate of 2.9%, “upon the sale or rental of” the

couple’s first home.

       On February 11, 2003, Anthony’s parents transferred their interest in the first

home to Anthony, and the following month he sold the property for a net profit of

approximately $80,000. On September 24, 2003, after the couple had been living in the

Lingo Lane residence for several months, Anthony executed a grant deed conveying title

in the property to himself and Tamara, “husband and wife as joint tenants.” These are the

undisputed facts about the property; the rest is hotly disputed.

       According to Tamara, she and Anthony had purchased the Lingo Lane residence

from his parents for $144,200, as evidenced by the promissory note. According to

Anthony and his mother, Norma, Anthony’s father gave him the Lingo Lane residence as

a gift, with the intention that Anthony would then pass it on to his son, Steven. Both

Anthony and Norma described their family’s strongly held belief that the property remain

on the male side so ownership would always bear the family surname. Although there


                                              3
were women in the Pytel family (both Anthony and Steven have sisters), they would

never receive an interest in the property for fear their married names would end up on the

deed.

        Anthony denied the promissory note had anything to do with the Lingo Lane

residence. He said he had executed the note as a symbol of his appreciation to his parents

for having secured the loan for his first home since he wouldn’t have been able to obtain

a loan on his own with his credit.

        As to the deed granting Tamara joint ownership in the Lingo Lane residence,

Tamara said Anthony wanted her to be protected if anything ever happened to him. She

said once they had moved into the home, Anthony “made a point of telling me that he

was going to change—you know, deed it—put my name on the deed after it was put in

his.” On cross-examination, she denied ever having pressured Anthony to put her on the

deed, explaining that he “had said it was our home and that he’d make sure that I was

safe in our home.” She described the renovation and landscaping she had done when they

moved in and said Anthony had told her “he was protecting [her]” because they had put

their money and hard work into the home.

        Anthony’s mother remembered when her son gave Tamara co-ownership of the

residence. She said Anthony told her that he’d done it so that, “if something were to

happen to him,” the house “would go over to Tamara.” She said she told her son he “was

crazy” for giving Tamara ownership rights because the house “was supposed to be for

him [to] keep it under the Pytel name.”


                                            4
       As for Anthony’s account, he said he hadn’t understood what the deed was

actually doing. He said Tamara’s aunt who worked as a legal secretary had drafted the

deed and he’d felt pressure from Tamara’s side of the family to sign it. His intent in

executing it was to make sure that, in the event of his death, Tamara immediately passed

the residence on to their son. He said he had no idea the deed was granting any ownership

rights to his wife. He said he knew a lot about property values in his area and their

residence would have been worth about $800,000 at that time.

       At multiple points in his testimony, Anthony said he loved his wife very much. He

said Tamara had “meant everything” to him and that, with the exception of the last few

years, their marriage had been strong. He admitted she had never asked him to make her a

co-owner, and he couldn’t say why he hadn’t made a will to pass the residence to his son

on the event of his death.

       After nine days of testimony, Riverside County Superior Court Commissioner

Kristi Hester issued her ruling. Though she viewed the evidence on the issue as close, she

found that Anthony had acquired the Lingo Lane residence as a gift, making it his

separate property initially. She also found, though, that Anthony changed the character of

the residence to community property early on in the marriage, by executing the 2003

deed that conveyed title to him and Tamara as joint tenants. “When not only Tamara

testified that this was done by her husband to make sure that she was provided for after

his death, his own mother testified to that. That honestly, for me, was a big factor in

arriving at the decision that, in fact, a transmutation had taken place in the filing of the


                                               5
grant deed. I believe Anthony, when he added his wife’s name to the property, did so

intending to provide for her in the event if anything were to happen to him.” (Italics

added.)

       The commissioner rejected Anthony’s argument that he didn’t understand the legal

consequences of the deed and was unduly influenced by Tamara and her relatives. “I do

not believe that there was undue influence. . . . When I considered all of the testimony

that was given during the course of the trial, testimony from witnesses on both sides

including Anthony’s mom was that he wanted to make sure that Tamara was taken care

of in the event that something happened to him. He wanted to make sure that she would

be okay, that she would have a place to live, and that, in fact, when I heard that testimony

specifically from his mother, . . . I found that to be significant. [¶] And based on the fact

that Anthony testified repeatedly about how much he loved his wife and he wanted to

take care of her, I believe that when he added her to the property, he did so wanting to

provide for her and also wanted to believe that she would . . . kind of continue with the

wishes of his parents that ultimately the home would remain in the family. I do believe

when he added her to the property, he did so thinking that she . . . would pass the

property on to Steven because those were his wishes. [¶] But I do believe that when he

added her to the property that he knew what he was doing, that it was not the result of

undue influence, that he was doing it because he really thought that he was doing what

was best for his family.” (Italics added.)




                                              6
                                              II

                                        ANALYSIS

       Anthony argues the characterization of the Lingo Lane residence as community

property is not supported by the record because Tamara failed to rebut the presumption

that the transmutation was the product of undue influence. We disagree.

       “In a marital dissolution proceeding, a court’s characterization of the parties’

property—as community property or separate property—determines the division of the

property between the spouses.” (In re Marriage of Valli (2014) 58 Cal.4th 1396, 1399.)

Property a spouse acquired before the marriage is that spouse’s separate property. (Fam.

Code, § 770, subd. (a)(1).) Property a spouse acquired during the marriage is community

property unless it falls under an exception, like the one applicable here, for property

acquired by gift. (Id., §§ 760, 770, subd. (a)(2).)

       The couple may, however, “transmute,” or change the character of, property from

community to separate or from separate to community through a transfer or an

agreement. (Fam. Code, § 850.) And, because “spouses occupy a confidential and

fiduciary relationship with each other” they owe one another “a duty of the highest good

faith and fair dealing” in that or any other transaction. (In re Marriage of Fossum (2011)

192 Cal.App.4th 336, 343 (Fossum).) As a result, “if an interspousal transaction results in

one spouse obtaining an advantage over the other, a rebuttable presumption of undue

influence will attach to the transaction.” (Ibid.; see also “In re Marriage of Haines (1995)

33 Cal.App.4th 277, 287.) When the presumption applies, the spouse who was


                                               7
advantaged by the transaction must establish—by a preponderance of the evidence—that

the disadvantaged spouse’s action was ‘“freely and voluntarily made, with full

knowledge of all the facts, and with a complete understanding of the effect of’ the

transaction.” (Fossum, at p. 344.)

       As an initial matter, we reject Anthony’s claim that we must decide the

characterization of the Lingo Lane residence de novo, without any deference to the

commissioner’s decision. This is because, contrary to his characterization, his appeal

does not raise a “pure question of law.” Rather, his claim that Tamara failed to overcome

the presumption of undue influence is a factual question subject to the substantial

evidence standard. (See, e.g., Fossum, supra, 192 Cal.App.4th at p. 344 [‘“whether the

spouse gaining an advantage has overcome the presumption of undue influence is a

question for the trier of fact, whose decision will not be reversed on appeal if supported

by substantial evidence”’].)

       Under that standard, we review the record in the light most favorable to the

commissioner’s finding to determine whether it is supported by solid, credible evidence,

which may even come in the form of testimony from a single witness, including a party.

(In re Marriage of Mix (1975) 14 Cal.3d 604, 614.) We may not reweigh the evidence—

if the record is subject to differing inferences, we assume the commissioner resolved any

conflicting inferences in favor of the judgment. (Hasson v. Ford Motor Co. (1982) 32

Cal.3d 388, 398.)




                                             8
       Applying these principles here, we conclude substantial evidence supports the

commissioner’s conclusion that Tamara rebutted the presumption of undue influence

accompanying the 2003 reconveyance. The issue came down to a credibility contest

between Tamara and Anthony. Tamara said Anthony gave her ownership rights in the

home to protect her in the event of his death and in recognition of the fact it was their

family’s home and she had put a significant amount of work into it. Anthony denied these

were the reasons, claiming instead he was pressured into executing a deed he didn’t

understand, and all he had wanted was to ensure his son would receive the residence

when he died.

       Had this been the only evidence before the commissioner, Tamara’s testimony

alone would have provided a sufficient basis for her to conclude there had been no undue

influence, as she was free to believe Tamara over Anthony. But Tamara and Anthony

were not the only witnesses who testified about the 2003 deed. Anthony’s mother—who,

by her own admission, wanted ownership to remain entirely with her son—said her son’s

decision was based on his desire to ensure his wife had a place to live if anything

happened to him. Because it comes from a witness with a clear interest in the outcome of

the trial, this testimony constitutes highly reliable evidence that Anthony acted with full

knowledge and free will when he conveyed an interest in the property to Tamara.

       Additionally, the record provides a reasonable basis for disbelieving Anthony’s

claim that he essentially mistook a deed conveying title to his wife for a will passing title




                                              9
to his son. Anthony himself admitted Tamara had never asked him to make her a co-

owner. And, of the two of them, he was the one with more knowledge of real estate

transactions. He had been involved in the purchase and sale of their first home and had

been the beneficiary of two previous deeds. Given his superior knowledge and experience

with real estate, the commissioner could disbelieve his claim that Tamara had tricked him

into giving her an interest in the property.

       Anthony’s reliance on In re Marriage of Delaney (2003) 111 Cal.App.4th 991

does not help him because the case is so factually distinct. There, the appellate court

found substantial evidence of undue influence because the record demonstrated the

disadvantaged spouse was cognitively impaired and “had entrusted all marital financial

and legal matters” to the advantaged spouse—who happened to “specialize[] in probate

work.” (Id. at pp. 994, 1000.) Here, in contrast, it is the disadvantaged spouse (Anthony)

who made all the financial decisions in the marriage and had more experience with real

estate transactions. (See People v. Rundle (2008) 43 Cal.4th 76, 137-138 [in a substantial

evidence review, comparison to cases with stronger facts yields “little value” because the

analysis depends on “the unique facts and inferences present in each case”].)

       For all of these reasons, we conclude the characterization of the Lingo Lane

residence is supported by substantial evidence.




                                               10
                                        III

                                  DISPOSITION

     We affirm the judgment. Respondent shall recover her costs on appeal.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                          SLOUGH
                                                                             J.

We concur:


MILLER
             Acting P. J.


FIELDS
                       J.




                                        11